


LONG TERM CASH INCENTIVE BONUS AGREEMENT


This Long Term Cash Incentive Bonus Agreement (this "Agreement"), dated as of
December 17, 2013, is by and between Michael Hagee (the "Executive") and DynCorp
International LLC, a Delaware limited liability company (the "Company") (each a
"Party," and collectively, the "Parties").
WHEREAS, the Executive is currently employed by the Company;
WHEREAS, the continuing efforts of the Executive are necessary to the successful
performance of the ongoing operations of the Company and its subsidiaries and
the Company desires to retain the services of the Executive in the event of a
Change in Control (as defined below) of the Company; and
WHEREAS, as an inducement to the Executive to remain employed by the Company
through a Change in Control, the Company has determined that the Executive shall
be entitled to receive a long term cash incentive bonus on the terms and
conditions described herein.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.    Long Term Cash Incentive Bonus.
(a)    In the event of a Change in Control, subject to the Executive's (x)
continued employment with the Company through such Change in Control and (y)
execution of the Restrictive Covenant Agreement (attached hereto as Exhibit A)
within fourteen (14) days of receipt of this Agreement, the Executive shall be
eligible to receive a long term cash incentive bonus equal to $160,000 (the
"Cash Incentive Bonus"). The Cash Incentive Bonus shall be paid to the Executive
within the sixty (60) day period following such Change in Control (the "Payment
Date").
(b)    If the Executive's employment terminates for any reason prior to a Change
in Control, this Agreement shall be null and void and have no further force and
effect (and the Executive shall have no rights hereunder).
(c)    Notwithstanding the foregoing, in the event that Executive's employment
is terminated (x) by the Company without Cause (as defined below) or (y) by the
Executive for Good Reason, in each case, within forty-five (45) days prior to
the date the Company enters into a definitive agreement that if consummated
would result in a Change in Control and such Change in Control is consummated,
Executive shall continue to be eligible to receive the Cash Incentive Bonus on
the Payment Date.
2.    Definitions.
(a)    "Affiliate" means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
(b)    "Cause" means, with respect to a Executive, as determined by the Board in
its reasonable judgment: (a) the Executive's continued failure to substantially
perform, or continued negligence in the performance of, the Executive's duties;
(b) the Executive's repeated acts of insubordination, or failure to execute
Defco or Subsidiary plans and/or strategies; (c) the Executive's willful
contravention of specific lawful directions from the Board or the employee to
whom the Executive reports; (d) the Executive's acts of dishonesty resulting or
intending to result in personal gain or enrichment at the expense of Defco or a
Subsidiary; (e) the Executive's commission of, conviction of, plea of guilty or
nolo contendere to, or indictment for, a felony, or other material criminal act;
(f) the Executive's violation of his or her employment agreement (or other
arrangement) with Defco or any Subsidiary thereof, if any, or violation of any
policy of Defco or any Subsidiary including, but not limited to, Defco's or a
Subsidiary's employment manuals, rules and regulations after one (1) written
notice from Defco or a Subsidiary regarding such violation; or (g) the Executive
engaging in any act that is intended, or may reasonably be expected, to harm the
reputation, business, prospects or operations of Defco or a Subsidiary, its
respective officers, directors, stockholders, Affiliates or employees.
(c)    "Change in Control" means the first to occur of any of the following
events (i) one Person who is not an Investor or an Affiliate of an Investor
becomes the beneficial owner, directly or indirectly, of more than fifty percent
(50%) of the combined voting power of the then issued and outstanding securities
of the Company, (ii) a reduction in Investor's beneficial ownership, directly or
indirectly, to less than thirty percent (30%) of the combined voting power of
the then issued and outstanding securities of the Company or (iii) the sale,
transfer or other disposition of all or substantially all of the business and
assets of the Company, whether by sale of assets, merger or otherwise
(determined on a consolidated basis), to one Person other than an Investor or an
Affiliate of an Investor.
(d)    "Good Reason" means, without the Executive's consent (i) a reduction in
Executive's then current base salary or bonus at target, (ii) the Company's
failure to make payments to the Executive when due pursuant to the terms of this
Agreement, (iii) a substantial diminution of Executive's duties or
responsibilities with Defco Holdings, Inc. (“Defco”); provided that neither the
merger, sale or acquisition of business units, subsidiaries or assets, nor any
similar corporate transaction, shall, by itself, constitute a diminution of
duties or responsibilities for purposes hereof or (iv), following a Change in
Control, the failure of Defco (or any surviving entity in connection with a
Change in Control or any Affiliate) to provide the Executive a long term
incentive benefit with an aggregate value substantially not less favorable to
the long term incentive benefit (including this Agreement and Class B-1
Interest) granted to the Executive by Defco or its Affiliates. Each of the
foregoing events will cease to constitute Good Reason unless Executive gives
Defco notice of Executive's intention to resign his position with Defco or its
Subsidiaries within sixty (60) days after Executive's knowledge of the
occurrence of such event, and Defco and its Subsidiaries shall have thirty (30)
days from its receipt of such notice to cure any condition that constitutes Good
Reason.
(e)    "Investor" means Cerberus Series Four Holdings LLC, Cerberus Partners II
L.P. and their Affiliates
(f)    "Person" means a person, as such term is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or any
successor thereto).
3.    Confidentiality. The Executive agrees not to divulge the terms or
existence of this Agreement to any third party at any time, other than to the
Executive's spouse, tax preparer, or attorney (and the Executive will instruct
each of the foregoing not to disclose the same), or except as required by law or
as may be necessary to enforce this Agreement or comply with its terms.
4.    Employment Relationship. Nothing in this Agreement is intended to modify
the at-will employment relationship between the Company and the Executive.
Either the Company or the Executive may terminate the employment relationship at
any time, with or without notice, for any reason or no reason.
5.    Entire Agreement. This Agreement contains the entire agreement between the
Executive and the Company with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
6.    Waiver and Amendments. This Agreement may be amended, modified,
superseded, or canceled, and the terms and conditions hereof may be waived, only
by a written instrument signed by the Parties or, in the case of a waiver, by
the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.
7.    Governing Law; Venue. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles thereof. All disputes arising out of or related to
this Agreement shall be submitted to the state and federal courts of Virginia,
and the Parties irrevocably consent to such personal jurisdiction and waive all
objections thereto, but do so only for the purposes of this Agreement.
8.    Assignability. Executive acknowledges and agrees that the services
rendered by Executive to the Company are unique and personal. Accordingly,
Executive may not assign any of Executive's rights or obligations, or delegate
any of Executive's obligations, under this Agreement without the express written
consent of the Company. The Company may, upon written notice to Executive,
assign this Agreement to a successor entity.
9.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
10.    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
11.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Party or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Parties or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
12.    Compliance with Law. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that all payments hereunder shall comply with Section 409A.
13.    Withholding. The Company shall have the right to deduct from any payment
due under this Agreement, any applicable withholding taxes or other deductions
required by law to be withheld with respect to such payment and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
14.    Termination of Agreement. Subject to Section 1(c) of this Agreement, if
the Executive's employment terminates for any reason prior to a Change in
Control, then this Agreement shall automatically terminate without any further
action by the Parties hereto and this Agreement shall be null and void and have
no further force and effect.


[Signature page follows]


    
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.




DYNCORP INTERNATIONAL LLC        EXECUTIVE    




By: /s/ Steven F. Gaffney             /s/ Michael Hagee
Name:                            Name:     Michael Hagee
Title:




EXHIBIT A
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (this "Agreement"), is entered into as of
December 17, 2013, by and between DynCorp International LLC (the "Company"), and
Michael Hagee (the "Executive").


W I T N E S S E T H:


WHEREAS, the Company has granted the Executive a long term cash incentive award
(the "Award"); and


WHEREAS, in connection with the grant of the Award, the Executive has agreed to
execute this Agreement and be bound by certain restrictive covenants as set
forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Executive hereby agree as follows:


1.Restrictions and Obligations of the Executive.
1.1    Confidentiality. (a) During the course of the Executive's service to the
Company (prior to and during the Term), the Executive has had and will have
access to certain trade secrets and confidential information relating to the
Company and its subsidiaries and affiliates (the "Protected Parties") which is
not readily available from sources outside the Company. The confidential and
proprietary information and, in any material respect, trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data) and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their retail and other businesses. The Protected Parties invested, and continue
to invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
"Confidential Information"), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive's employment by the Company or its subsidiaries
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
The Executive shall not, during the period the Executive is employed by the
Company or its subsidiaries or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall the Executive use it in any way, except (i) in the
course of the Executive's employment with, and for the benefit of, the Protected
Parties, (ii) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Executive is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto, (iii) when required to
do so by a court of law or in connection with any administrative proceeding, by
any governmental agency or regulatory organization or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information, provided that the
Executive shall give prompt written notice to the Company of such requirement
(unless directed by governmental or judicial authority not to do so), disclose
no more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment, (iv) as to such
Confidential Information that becomes generally known to the public or trade
without his violation of this Section 1.1 (a) or (v) to the Executive's spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 1.1(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.
(b)    All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, "Business" shall be as
defined in Section 1.4 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company and its subsidiaries.
(c)    It is understood that while employed by the Company or its subsidiaries,
the Executive will promptly disclose to it, and assign to it the Executive's
interest in any invention, improvement or discovery made or conceived by the
Executive, either alone or jointly with others, which arises out of the
Executive's employment. At the Company's request and expense, the Executive will
assist the Company and its subsidiaries during the period of the Executive's
employment by the Company or its subsidiaries and thereafter (but subject to
reasonable notice and taking into account the Executive's schedule) in
connection with any controversy or legal proceeding relating to such invention,
improvement or discovery and in obtaining domestic and foreign patent or other
protection covering the same.
1.2    Cooperation. During the Term and any period thereafter, the Executive
shall cooperate fully with any investigation or inquiry by the Company, or any
governmental or regulatory agency or body, concerning the Company or its
subsidiaries' or affiliates' operations; provided that the Company shall
reimburse the Executive for any reasonable expenses incurred during such
cooperation.
1.3    Non-Solicitation or Hire. During the Term and, following the termination
of the Executive's employment for any reason, for a period of twenty-four (24)
months, the Executive shall not (a) directly or indirectly solicit, attempt to
solicit or induce (x) any party who is a customer of the Company or its
subsidiaries, who was a customer of the Company or its subsidiaries at any time
during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer that has been
identified and targeted by the Company or its subsidiaries as of the Termination
Date, for the purpose of marketing, selling or providing to any such party any
services or products offered by or available from the Company or its
subsidiaries, or (y) any supplier to the Company or any subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any subsidiary
or in any manner interfere with any agreement or contract between the Company or
any subsidiary and such supplier or (b) hire any employee of the Company or any
of its subsidiaries or affiliates (a "Current Employee") or any person who was
an employee of or consultant to the Company or any of its subsidiaries or
affiliates during the six (6) month period immediately prior to the date the
Executive's employment terminates (a "Former Employee") or directly or
indirectly solicit or induce a Current or Former Employee to terminate such
employee's employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Executive, or any
other person or any entity; provided, however, that nothing in Section 1.3 (b)
(i) shall be deemed to prohibit general solicitations for employment through
advertisements or other means that may be seen by employees of the Company or
its subsidiaries or affiliates or (ii) preclude the Executive from employing any
person whose employment with the Company or any of its subsidiaries or
affiliates was involuntarily terminated.
1.4    Non-Competition. Executive understands that the Company invests
significant resources in the training and development of its executives and that
in his position as Vice President, he had access to Confidential Information.
During the Term and for a period of twelve (12) months following the termination
of the Executive's employment for any reason, the Executive shall not, directly
or indirectly participate in the ownership (other than through mutual funds or
similar forms of investment), control or management of, or be employed as an
employee, consultant, advisor or agent of any business, or in any other capacity
(subject to the exceptions noted below in this paragraph*), for the following
companies: AAR, AECOM,AIRINC, Alsalam, Boeing, CCE, DS2, Kay and Associates,
Engility, M-1, M-7 Aerospace, Panesma, Raytheon Technical Services, SESI,
Sikorsky, VSE, Lockheed Martin, Northrup Grumman, Honeywell, CACI, L-3, PAE,
Mantech, SAIC, URS, Flour, or KBR; provided that, upon the Executive's
termination of employment, the list of companies may be expanded or reduced, in
the reasonable discretion of the Company, to reflect changes in the business of
the Company and the persons or entities substantially competing with the Company
at such time and such expanded or reduced list of companies shall apply to the
extent that the Executive serves in a sales position or an executive position
(*other than the general counsel, attorney, corporate secretary or chief
compliance officer) with respect to any company on such list at any time during
the applicable period set forth above.
1.5    Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Term, and
at all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company or its subsidiaries, copies of any record,
file, memorandum, document, computer related information or equipment, or any
other item relating to the business of the Company or its subsidiaries, except
in furtherance of his duties under the Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
1.6    Nondisparagement. The Executive agrees that he will not at any time
(whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, Cerberus Capital Management, L.P., their parents,
subsidiaries and affiliates, and their respective present and former members,
partners, directors, officers, shareholders, employees, agents, attorneys,
successors and assigns. "Disparaging" remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged. Notwithstanding the foregoing, nothing in
this Section 1.1 shall be construed to preclude truthful disclosures in response
to lawful process as required by applicable law, regulation, or order or
directive of a court, administrative or legislative body, governmental agency or
regulatory organization.
2.Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive's breach or threatened breach of any of the restrictions set forth in
this RESTRICTIVE COVENANT AGREEMENT will result in irreparable and continuing
damage to the Protected Parties for which there may be no adequate remedy at law
and that the Protected Parties shall be entitled to seek equitable relief,
including specific performance and injunctive relief as remedies for any such
breach or threatened or attempted breach, without requiring the posting of a
bond. The Executive hereby consents to the grant of an injunction (temporary or
otherwise) against the Executive or the entry of any other court order against
the Executive prohibiting and enjoining him from violating, or directing him to
comply with any provision of Section 1. The Executive also agrees that such
remedies shall be in addition to any and all remedies, including damages,
available to the Protected Parties against him for such breaches or threatened
or attempted breaches. In addition, without limiting the Protected Parties'
remedies for any breach of any restriction on the Executive set forth in Section
1, except as required by law, the Executive shall not be entitled to any
payments set forth in the Long Term Cash Incentive Bonus Agreement Section 1.1
hereof if the Executive has breached the covenants applicable to the Executive
contained in Section 1, the Executive will immediately return to the Protected
Parties any such payments previously received under the Long Term Cash Incentive
Bonus Agreement Section 1.1 upon such a breach, and, in the event of such
breach, the Protected Parties will have no obligation to pay any of the amounts
that remain payable by the Company under the Long Term Cash Incentive Bonus
Agreement Section 1.1.
3.Governing Law, Dispute Resolution and Venue. This Agreement shall be governed
and construed in accordance with the laws of Virginia, without regard to
conflicts of laws principles, unless superseded by federal law.
4.Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to its subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
5.Amendments and Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.
6.Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
7.Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated.
8.Judicial Modification. The Executive acknowledges that the restrictive
covenants contained in this Agreement are reasonable and valid in temporal scope
and in all other respects. If any court determines that any of the covenants in
this Agreement, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
9.Headings. The headings in this Agreement are included for convenience of
reference only and shall not limit or otherwise affect the meaning of the terms
contained herein.
10.Construction. This Agreement and the provisions contained in it shall not be
construed or interpreted for or against any party to this Agreement because that
party drafted or caused that party's legal representative to draft any of its
provisions.
11.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
*    *    *    *    *    


IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.


DYNCORP INTERNATIONAL LLC        EXECUTIVE
By: _/s/ Steven F. Gaffney             /s/ Michael Hagee
Name:    Name: Michael Hagee
Title:





 
 
 


